DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-26, 30-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennige et al., US 2007/0099072.
Regarding claim 21, Hennige et al., teaches a high melt temperature microporous battery separator (abstract; 0017) having a high level of dimensional or structural integrity needed to prevent contact between the anode and cathode (0020-0021) comprising: a microporous membrane (0043); and a coating on at least one side of said microporous membrane comprising a high glass transition temperature (Tg) polymer (0067). Regarding, “prevents contact between the anode and cathode when the battery is maintained at elevated temperatures for at least a short period of time”, is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 22, Hennige et al., teaches wherein said high glass transition temperature (Tg) polymer (0067) having a glass transition temperature (Tg) greater than 165 deg C (0038).Regarding claim 23, Hennige et al., teaches wherein said high glass transition temperature (Tg) polymer having a glass transition temperature (Tg) greater than 180 deg C (0038).Regarding claim 24, Hennige et al., teaches wherein said high glass transition temperature (Tg) polymer having a glass transition temperature (Tg) of at least 250 deg C (0061).Regarding claim 25, Hennige et al., teaches wherein said high glass transition temperature (Tg) polymer being soluble in at least one moderately volatile solvent (0052; 0054; 0064; 0073).Regarding claim 26, Hennige et al., teaches wherein said high glass transition temperature (Tg) polymer being selected from the group consisting of: polyesters (0032; 0059), combinations thereof.Regarding claim 30, Hennige et al., teaches wherein said microporous membrane being a thermoplastic polymer, wherein said thermoplastic polymer being a polyolefin (0035; 0038) selected from the group consisting of: polyethylene (0006-0007; 0035; 0038), polypropylene (0006-0007; 0035; 0038),  and combinations thereof.Regarding claim 31, Hennige et al., teaches wherein said microporous membrane being at least one of a polyolefin membrane (0035; 0038), a polypropylene membrane (0006-0007; 0035; 0038), a polyethylene membrane (0006-0007; 0035; 0038).Regarding claim 32, Hennige et al., teaches wherein said microporous membrane being manufactured by a dry stretch process (0064; 0072) or a wet process (0021; 0053-0054; 0088-0089).Regarding claim 33, Hennige et al., teaches wherein said microporous membrane being a single layer membrane (0043; 0064; 0088).Regarding claim 34, The high melt temperature microporous battery separator of claim 21, wherein said microporous membrane having a pre-treatment adapted for altering the surface characteristics of the membrane and improve the adhesion of the high Tg polymer coating to the base membrane, wherein said pre-treatment being on one or both sides of said microporous membrane and being selected from the group consisting of: priming, stretching, corona treatment, plasma treatment, coating such as surfactant coatings, and combinations thereof, is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 35, The high melt temperature microporous battery separator of claim 21, wherein said high Tg polymer coating being applied to said microporous membrane by one of: a coating step followed by an immersion step, and wherein the high Tg coated membrane is immersed into a gelation bath to both precipitate the high Tg polymer and to remove the solvent for high Tg polymer in order to form a high Tg porous coating or layer, or a coating step followed by an immersion step wherein the high Tg coated membrane is immersed into a bath to precipitate the high Tg polymer, is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 36, Hennige et al., teaches wherein said battery separator having a high melt temperature of >160 deg C (0038).Regarding claim 37, Hennige teaches wherein said battery separator having a high melt temperature of >250 deg C (0061).Regarding claim 38, ”wherein the coating was applied as a plurality of high glass transition temperature (Tg) polymer nanofibers being electrospun onto at least one side of said microporous membrane” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 39, Hennige teaches a Lithium-ion rechargeable battery (abstract; 
0001; 0014) including: at least one high melt temperature microporous battery separator (0067)according to claim 21.Regarding claim 40, Hennige teaches a Lithium-ion rechargeable battery (abstract; 0001; 0014) of claim 39 wherein the high melt temperature microporous battery separator shuts down at about 130 deg C. (0038), but keeps the electrodes (anode and cathode) physically separated at about 160 deg C (0038).Regarding claim 41, Hennige et al., teaches a high melt temperature microporous battery separator (abstract; 0017) having a high level of dimensional or structural integrity needed to prevent contact between the anode and cathode (0020-0021) comprising: a microporous membrane; and a coating on at least one side of said microporous membrane comprising a plurality of high glass transition temperature (Tg) polymer nanofibers on said microporous membrane (0067).Regarding “and that prevents contact between the anode and cathode when the battery is maintained at elevated temperatures for at least a short period of time”, is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 42, Hennige et al., teaches plurality of high glass transition temperature (Tg) polymer nanofibers (0067).
Regarding “being electrospun onto at least one side of said microporous membrane” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 43, Hennige et al., teaches a high melt temperature microporous battery separator (0067): a microporous membrane comprising a high glass transition temperature (Tg) polymer or blend (0067); whereby, said microporous membrane being capable of retaining its physical structure up to 250 deg C. (0061) in a Lithium-ion rechargeable battery, cell, pack, battery, (abstract).Although it does not teach “having a high level of dimensional or structural integrity needed to prevent contact between the anode and cathode and that prevents contact between the anode and cathode when the battery is maintained at elevated temperatures for at least a short period of time”, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 44, Hennige et al., teaches wherein the microporous membrane being a free standing high glass transition temperature (Tg) polymer membrane separator (0067).
Claims 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al., US 2012/0028086, in view of Hennige et al., US 2007/0099072.
Regarding claims 27-29, Hennige does not teach PBI, Alumina, DMAc.
Regarding claim 27, Shi et al., teaches wherein said high glass transition temperature (Tg) polymer being polybenzimidazole (PBI) (0014-0019).
Regarding claim 28, Shi et al., teaches wherein said coating further comprising fumed Alumina (aluminum oxide) (0064-0065; 0069).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shi into Hennige because PBI and Alumina are high melt temperature components in a battery separator.
Regarding claim 29, Shi et al., teaches wherein the coating was applied as a coating solution or slurry of PBI (0014-0019), Alumina particles (0065-0065; 0069), and DMAc (0010; 0012; 0033; 0052).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727